Citation Nr: 0924891	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  98-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 7, 1992, for 
the grant of service connection for residuals of frozen feet 
with nerve end damage.  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 1998.  

The Board denied the Veteran's claim for entitlement to an 
effective date prior to August 7, 1992, for a history of 
frozen feet with nerve end damage in November 1999.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, the Court vacated 
the November 1999 Board decision and remanded the appeal to 
the Board for readjudication.  The Board subsequently denied 
the Veteran's claim in a February 2002 decision.  The Veteran 
again appealed to the Court.  Pursuant to a May 2003 joint 
motion of the parties, the Court vacated the February 2002 
Board decision and remanded the appeal to the Board for 
readjudication consistent with the motion.  In November 2003, 
the Board remanded the case to comply with the provisions of 
The Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
once again denied the claim in a June 2005 decision.  The 
Court affirmed the Board decision in a Memorandum decision 
dated in March 2007.  The Veteran subsequently appealed to 
the United State Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit reversed and remanded 
the Court decision in a March 2008 decision.  Thereafter, the 
Court remanded the case to the Board in a July 2008 decision.  
The Court ordered the Board to make factual findings as to 
whether the appellant mailed any document to VA within one 
year of the 1946 RO decision and, if so, whether that 
document qualified as a notice of disagreement under 
applicable statutes and regulations.  

The Board notes that in August 2006, during the pendency of 
this appeal, the Court handed down Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In that three-judge precedential decision, 
the Court held that where a rating decision which established 
an effective date for an increased rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date 
claim which could be raised at any time.  See Rudd, 20 Vet. 
App. at 299. 

In this case, the Veteran's claim for an earlier effective 
date was initially considered on the basis of CUE and denied 
in the January 1997 rating decision.  In the subsequent 
November 1999 decision, the Board denied entitlement to an 
earlier effective date, and, in doing so, found that the 
Veteran's allegation of error on the part of the RO was 
merely a disagreement as to weighing of the evidence, and did 
not present a valid claim of CUE.  As noted, that portion of 
the Board's decision that denied an earlier effective date 
was vacated and remanded by the Court in April 2001.  As 
explained in the February 2002 Board decision, the Veteran 
did not contest that portion of the Board's decision denying 
CUE; thus, that portion of the Board's decision was not 
vacated, and the matter has not since been addressed in any 
subsequent decision by the Board, the Court, or the Federal 
Circuit.

Having found that the CUE portion of the claim was resolved 
by way of the 1999 Board decision, the Board notes that the 
remaining earlier effective date appears to match the 
circumstances addressed in Rudd in that it is a freestanding 
claim for an earlier effective, rather than an appeal 
directly from the decision in which the effective date was 
assigned.  As discussed, the Court in Rudd determined that 
there can be no freestanding claim for an earlier effective 
date.  Notwithstanding the Rudd case, however, this case 
presents a unique set of circumstances whereby the Federal 
Circuit has determined that the Board must readjudicate the 
claim on the merits.  Consequently, in accordance with the 
instructions of the Federal Circuit, the Board will proceed 
to review the claim for an earlier effective date, and render 
a decision on the appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for frozen 
feet was denied by a rating decision dated April 24, 1946.  
The Veteran was notified of the decision by a letter dated 
April 30, 1946.  He did not perfect an appeal.

2.  The Veteran filed a written request to reopen the claim 
of entitlement to service connection for residuals of 
frostbite and peripheral neuropathy on October 29, 1992.  The 
claim was received at the RO on November 2, 1992.    

3.  Service connection for a history of frozen feet with 
nerve end damage was granted in an April 1993 rating decision 
with an effective date of October 28, 1992.  

4.  By way of a November 1993 rating decision, an effective 
date of August 7, 1992, was assigned based on the fact that 
the Veteran presented at the RO on that date and indicated 
that he desired to file a claim for frozen feet and 
peripheral neuropathy.  This was determined to be an informal 
claim for benefits.  

4.  The Veteran filed a claim dated November 30, 1996, for an 
earlier effective date for residuals of frozen feet.  The 
claim was received at the RO December 4, 1996.  

5.  Entitlement to service connection for an effective date 
prior to August 7, 1992, is not warranted.


CONCLUSIONS OF LAW

1.  The April 1946 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2008).  

2.  The criteria for award of an effective date prior to 
August 7, 1992, for the grant of service connection for 
residuals of frozen feet with nerve end damage have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

During the pendency of this appeal the VCAA was promulgated.  
In deciding the issue in this case, the Board has considered 
the applicability of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  The 
Board has also considered the implementing regulations.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant; and (4) VA must make a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the only element of Dingess at issue is the 
effective date of the grant of service connection for the 
residuals of frozen feet.  In this regard, the record 
reflects that the RO wrote to the Veteran in September 2004 
and informed him that he needed to show that he filed a claim 
or a timely appeal at an earlier date.  He was informed of 
what the RO would do in the development of the claim, what he 
was required to do and that he should submit evidence in 
support of his claim.  His claim was subsequently 
readjudicated following issuance of this letter.

Furthermore, the Veteran was told of the general criteria for 
assigning an effective date by way of another letter dated in 
May 2007.  While this letter did not specifically refer to 
the current claim on appeal, it does reinforce the earlier 
notice provided to the Veteran specifically in regard to the 
claim on appeal. 

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The Veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection should be 
awarded at an earlier date.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2008).  

II.  Legal Analysis

The Veteran claims that he is entitled to an effective date 
in December 1945, the date he originally filed a claim for 
benefits, for the grant of service connection for residuals 
of frozen feet with nerve end damage.  He avers that he 
submitted a notice of disagreement in July 1946 and disagreed 
with the denial of his claim for frozen feet denied in an 
April 1946 rating decision.  He offers as proof a copy of a 
notarized buddy statement dated May 9, 1946, a copy of an 
envelope addressed to the Veteran from his buddy postmarked 
May 9, 1946, and a copy of a letter dated July 8, 1946, in 
which the Veteran indicated that he was appealing the denial 
of his claim for disability benefits.  

As an initial matter the Board notes that the Veteran filed a 
claim of entitlement to service connection for frozen feet 
which he incurred while he was a POW during his military 
service.  The claim for frozen feet was denied in a rating 
decision dated April 24, 1946, because the RO determined that 
frozen feet was not shown by the evidence of record.  The 
Veteran was notified of the decision in a letter dated April 
30, 1946.  

The Veteran has not disputed that he received notice of the 
denial.  He argues that he submitted a notice of disagreement 
with the April 1946 denial of his claim for benefits.  He 
indicated that he never received any reply to this appeal and 
things were left dormant until he filed his claim for 
benefits in October 1992.  The Board must now determine 
whether the Veteran mailed any document to VA which may be 
construed as a notice of disagreement within one year of the 
April 1946 rating decision.  

In this regard, the Board again notes that this claim was 
previously denied by the Board in June 2005 decision.  The 
Board essentially found that the Veteran had not met the 
burden of showing that a notice of disagreement was 
postmarked in the mail or received within one year of the 
April 1946 rating decision.  In reaching this conclusion, the 
Board found that the earlier effective date was continent on 
"receipt" of the document by VA, rather than on merely 
"mailing" the document.  The Board further found that the 
burden was on him to establish VA's receipt of that document.  
The Court affirmed the Board decision in a Memorandum 
decision dated in March 2007.  The Veteran subsequently 
appealed to the Federal Circuit.  The Federal Circuit 
reversed and remanded the Court decision in a March 2008 
decision.  Thereafter, the Court remanded the case to the 
Board in a July 2008 decision.  

In the Federal Circuit decision, it was noted that the 
Veteran had argued to the Court on appeal that it should 
apply the common law "mailbox rule," under which his notice 
of disagreement would be presumed to have been received by 
the VA in 1946 if he could prove that he deposited the notice 
of disagreement into an authorized mailbox or otherwise 
placed it into the hands of U.S. Postal Service officials.  
In response, the Court held the common law "mailbox rule" 
inapplicable and that the only way the Veteran could prove a 
timely filing of his notice of disagreement was by satisfying 
the requirements of 38 U.S.C.A. § 7105.  The court then 
rejected the Veteran's effort to show timely filing because 
he had failed to satisfy the requirements of 38 U.S.C.A. 
§ 7105, i.e., he had not shown that the VA had actually 
received the notice of disagreement within one year nor had 
he shown that his letter bore a postmark showing that the 
notice was mailed before the expiration of the one-year 
period.

Citing to its recent decision in Rios v. Nicholson, 490 F.3d 
928 (Fed.Cir. 2007), the Federal Circuit determined that the 
common law mailbox rule is not automatically abrogated by 
enactment of a statute providing a postmark date rule to 
determine date of receipt. In Rios, the Federal Circuit had 
specifically held that "if a letter properly directed is 
proved to have been either put into the post office or 
delivered to the postman, it is presumed, from the known 
course of business in the post office department, that it 
reached its destination at the regular time, and was received 
by the person to whom it was addressed."  Rios, F.3d at 931.  
It was explained that the common law mailbox rule and the 
statutory postmark rule serve different purposes in that the 
latter establishes when a particular document is deemed to 
have been received, while the former establishes whether the 
document is presumed to have been mailed at all.

Because neither the Board nor the Court addressed the issue 
of whether the Veteran's evidence satisfies the common law 
mailbox rule, and thus, creates a presumption that his notice 
of disagreement was received by the VA in 1946, the Federal 
Circuit reversed the decision of the Court and remanded for 
further proceedings under the proper standard.  Furthermore, 
because application of the mailbox rule will likely require a 
factual determination as to the evidence of mailing in 1946, 
the Court further remanded to the Board for new factual 
findings as to whether the Veteran has made a sufficient 
showing to be entitled to the benefit of the common law 
mailbox rule.  

The Board will now proceed to readjudicate the Veteran's 
claim in light of the holding of the Federal Circuit.  At the 
outset of this discussion, the Board notes that it is mindful 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1)...[a] remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind. 

Regulations state that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201.  A claimant, or his representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.305(a).  The ultimate burden of showing 
jurisdiction in a veteran's benefits case rests with the 
Veteran.  Butler v. Principi, 244 F.3d 1337, 1340 (2001).

In computing the time limit for any action required of a 
claimant, including the filing of claims or evidence 
requested by VA, the first day of the specified period will 
be excluded and the last day included.  This rule is 
applicable in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 3.110(a).  "The 
first day of the specified period" referred to in 38 C.F.R. 
§ 3.110(a) shall be the date of mailing of notification to 
the claimant of the action required and the time limit 
therefor.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. § 3.110(b).  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.305(b).

Time limits within which claimants are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  Where an extension is 
requested after expiration of a time limit, the action 
required of the claimant must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
Denials of time limit extensions are separately appealable 
issues.  38 C.F.R. § 3.109(b).

As noted, the Federal Circuit determined that the common law 
"mailbox rule" would be applicable to this case if the 
Veteran could prove that he deposited the notice of 
disagreement into an authorized mailbox or otherwise placed 
it into the hands of U.S. Postal Service officials.  In 
essence, if he could establish that he mailed the document, 
it would be presumed that such document was received by VA 
shortly thereafter.

In this regard, subsequent to the April 1946 rating decision, 
the record shows that the Veteran was denied VA outpatient 
dental treatment in June 1947.  In April 1948, an appeal was 
certified for increased subsistence allowance for dependent 
parents.  The Veteran testified at a hearing at the Board in 
April 1948 with regard to the issue of dependency.  The Board 
dismissed the appeal for entitlement to an increase in 
subsistence allowance by way of a January 1949 decision.  In 
June 1952, the Veteran filed a claim for VA hospital 
treatment or domiciliary care.  At no time during the pursuit 
of any of these claims did the Veteran indicate that he 
believed he had a claim pending for frozen feet or that he 
had submitted a notice of disagreement with the 1946 denial 
of such claim.

The Veteran filed an informal claim of entitlement to service 
connection for frozen feet in August 1992.  He submitted a 
copy of a notarized May 1946 buddy statement which indicates 
that the Veteran's feet were swollen in service and that his 
buddy exchanged shoes with the Veteran since his shoes were 
one size larger than the Veteran's shoes.  The buddy 
statement does not bear a VA date receipt stamp.  The Veteran 
submitted a VA Form 21-4138 (statement in support of claim) 
dated October 29, 1992, and indicated that he was a former 
POW and wished to be considered for residuals of frostbite 
and possibly peripheral neuropathy.  Again, the Veteran 
failed to indicate that he believed he had a claim pending 
for frozen feet or that he had submitted a notice of 
disagreement with the 1946 denial of such claim.  

The first time the Veteran indicated that he had submitted a 
notice of disagreement in 1946 came by way of a statement 
received at the RO in December 1996.  The Veteran indicated 
that he wrote to the RO in July 1946 indicating that he was 
appealing the April 1946 denial.  He provided the address 
where he sent the notice of disagreement and he included a 
copy of the May 1946 notarized buddy statement, a copy of an 
envelope addressed to the Veteran from his buddy postmarked 
May 9, 1946, and a copy of a letter dated July 8, 1946, in 
which the Veteran indicated that he was appealing the denial 
of his claim for frozen feet.  He said he never received a 
reply to his July 1946 notice of disagreement and that the 
claim lay dormant until October 29, 1992, when he submitted a 
VA Form 21-4138.  Neither the July 1946 letter from the 
Veteran nor the notarized buddy statement bears a VA date 
receipt stamp.

The Veteran testified at a DRO hearing in January 1998 and 
indicated that on approximately July 8, 1946, he submitted to 
the RO a copy of the May 1946 buddy statement and a letter 
dated in July 1946.  He reported that he did not hear back 
from the RO "but knowing the Government and the fact that I 
was back in college, working a part time job, and chasing 
young girls I just never got around to following up until 
1992."  See Transcript page 2.  

In this case, the evidence supporting the Veteran's 
contention that he appealed the 1946 decision includes his 
own statements explaining that he wrote to the RO in July 
1946 indicating that he was appealing the April 1946 denial; 
the copy of the May 1946 notarized buddy statement; the copy 
of an envelope addressed to the Veteran from his buddy 
postmarked May 9, 1946; and the copy of a letter dated July 
8, 1946, in which the Veteran indicated that he was appealing 
the denial of his claim for frozen feet.  

The Board notes that these documents appear authentic in so 
far as they appear to have, in fact, been created by the 
Veteran in 1946 with at least the initial intent of appealing 
the 1946 rating decision.  Certainly, the existence of such 
documents lends support to the Veteran's assertion that he 
did mail a notice of disagreement to the RO.  However, 
accepting that such documents are authentic in so far as they 
were created in 1946 does not automatically establish that 
they were actually mailed at that time to the RO.  

While the Veteran has asserted that was the case, the Board 
notes that there is substantial reason to doubt his 
credibility on that fact.  In this regard, it must be noted 
that credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

In this case, the Veteran specifically indicated that he 
failed to follow up on the claim after mailing the notice of 
disagreement because he was "back in college, working a part 
time job, and chasing young girls."  However, such an 
assertion is simply not credible in light of the fact that he 
pursued several other claims between 1948 and 1952, both to 
the RO and on appeal to the Board.  Thus, he clearly had some 
knowledge of the steps involved in appealing a decision to 
the Board, and, in fact, he testified at personal hearings at 
both the RO and the Board.  At no time during the pursuit of 
any of these claims did he indicate that he had an appeal 
pending for frozen feet.  

The failure of the Veteran to raise any concern during that 
period regarding the alleged pending appeal for service 
connection is significant in two ways.  First, it calls into 
question his assertion that he believed such a claim was 
pending at that time, and thus, his contention that he, in 
fact, actually mailed the notice of disagreement in 1946.  
Secondly, it calls into question his recent explanation that 
he was simply too busy or distracted at that time to follow 
up with pursuing the claim of service connection.  As noted, 
he pursued multiple claims during this period, which involved 
submitting written statements as well as testifying at 
hearings before both the RO and the Board.  Admittedly, the 
Board is aware that his appeal to the Board at that time was 
ultimately dismissed as abandoned in 1949; however, this was 
following the earlier actions on his part that are described 
above, to include both submitting written statements and 
testifying at hearings.  Thus, notwithstanding that his 
appeal at that time was dismissed, his actions in pursuing 
that and other claims at that time are clearly inconsistent 
with any recent assertion that he was simply too busy to 
pursue an appeal on the service connection claim.  

Given these inconsistencies, the Board concludes that the 
Veteran's recent assertions that he mailed the notice of 
disagreement in 1946 are not credible.  As noted, the Board 
finds the 1946 document submitted by the Veteran authentic 
insofar that it was apparently written at that time with the 
at least the initial intent of serving as a notice of 
disagreement.  However, given the lack of receipt of any such 
document; the failure of the Veteran to follow-up for 
approximately five decades after the alleged mailing of that 
document; and, most significantly, the inconsistencies 
between the Veteran's explanation of being too busy to 
further pursue the matter and the fact that he pursed several 
other claims at that time, the Board concludes that the 
Veteran did not ultimately mail that document or otherwise 
place it into the hands of U.S. Postal Service officials 
within one year of the 1946 rating decision.

In reaching this conclusion, the Board has considered the 
contentions of the Veteran's representative who has argued 
against any assumption that if the Veteran had mailed a 
notice of disagreement and it had been received it would have 
been present in the Veteran's claim file is questionable in 
this case.  In support of this argument, the Veteran's 
representative further states that the Board, in the 1999 
decision, noted that the Veteran filed a notice of 
disagreement in December 1993 with regard to an effective 
date prior to August 7, 1992, and that no such notice of 
disagreement was found in the Veteran's claims file.  The 
Veteran's representative concluded that because the December 
1993 notice of disagreement was not contained in the claims 
file it stands to reason that other documents may also be 
missing from the claims file including the 1946 notice of 
disagreement.  The 1999 Board decision goes on to state that 
the RO denied this claim in January 1997 and the Veteran 
appealed the decision.  

First, the Board has determined that the 1999 Board decision 
erroneously cited to a December 1993 notice of disagreement.  
It appears that no such document was ever filed.  The Veteran 
actually filed a claim for an earlier effective date received 
at the RO in December 1996 and the RO denied the claim on the 
basis of CUE in the January 1997 rating decision from which 
the instant appeal arose.  The January 1997 rating decision 
notes that the evidence consisted of a statement from the 
Veteran dated in November 1996 (received in December 1996) 
and supporting documentation.  Thus, there is no competent 
evidence that a December 1993 notice of disagreement is 
missing and this line of reasoning does not establish that 
the 1946 notice of disagreement is missing from the claims 
file.  

The Board also notes that the 2005 Board decision indicated 
that the July 1946 letter was first filed as an attachment in 
November 1992.  However, it appears that the Veteran first 
filed the July 1946 letter in December 1996 when he filed his 
claim for an earlier effective date as he indicated in the 
December 1996 statement that he was attaching copies of 
correspondence he refers to in his statement and the January 
1997 rating decision refers to such documentation.  None of 
the documents (consisting of the July 1946 letter purported 
to be a notice of disagreement, the notarized May 1946 buddy 
statement, the April 1946 notice of the rating decision, and 
a November 1992 letter to the Veteran informing him of VA 
examinations) contain VA date receipt stamps.  However, even 
if it is assumed that these documents were in fact received 
by VA in 1992, this does not establish that the Veteran's 
filed a notice of disagreement in July 1946.  

In any event, in considering whether or not the Veteran 
mailed the notice of disagreement within one year of the 1946 
rating decision, or otherwise placed in the custody of postal 
officials at that time, the Board has not evaluated the 
evidence under any presumption either in favor of or against 
the Veteran.  Rather, the Board has reviewed the evidence as 
a whole, to include consideration of the authenticity of the 
alleged 1946 notice of disagreement, and the credibility of 
the Veteran.  For the reasons and bases set forth above, the 
Board has concluded that the Veteran did not mail the alleged 
notice of disagreement within one year of that decision.  

Accordingly, there is no presumption of receipt of that 
document by VA, as contemplated by the common law mailbox 
rule, and the Veteran cannot be deemed to have filed a timely 
notice of disagreement within one year of the April 30, 1946, 
rating decision.  Therefore, the April 1946 decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202. 20.302. 
 
Having found that the April 1946 rating decision is final, 
the Board further finds that there is no basis for awarding 
an earlier effective date for the grant of service connection 
for frozen feet with nerve end damage.  The effective date of 
an award of disability compensation, in conjunction with a 
grant of entitlement to service connection on a direct basis, 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year of separation from service; otherwise, the effective 
date shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(b)(2)(i) 
(2008).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2008).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

As noted previously, the Veteran was originally denied 
service connection for frozen feet in April 1946.  He failed 
to perfect an appeal of that decision and it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2008).  As such, new and material 
evidence was required to reopen the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2008).  Moreover, 
the Court has explicitly stated that the "mere presence" of 
a diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the Veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the Veteran 
was denied service connection for frozen feet in April 1946 
and did not perfect an appeal of that decision.  The Veteran 
filed a new claim for service connection for frozen feet with 
possible peripheral neuropathy in October 1992 but a report 
of contact dated in October 1993 indicated that he presented 
at the RO on August 7, 1992 and submitted a claim to reopen 
on that date.  Consequently, August 7, 1992, is the earliest 
possible effective date.  His initial claim was denied in 
April 1946 and he failed to perfect an appeal.  Thus, new and 
material evidence was required to reopen the claim and 
establish service connection.  He filed the claim to reopen 
on August 7, 1992, and the RO established the date of the 
claim to reopen as the effective date.  Under the applicable 
law and regulations, there is no legal basis to establish an 
earlier date.  See Nelson, Leonard, Sears, and Lapier, supra.  

In summary, the Board is very sympathetic to the Veteran and 
recognizes his meritorious service and the contributions he 
made to his country.  However, for the reasons and bases 
expressed above, the Board concludes that there is no basis 
under the applicable law or regulations for awarding an 
earlier effective date for the grant of service connection 
for the Veteran's residuals of frozen feet with nerve end 
damage. 


ORDER

Entitlement to an effective date prior to August 7, 1992, for 
the grant of service connection for residuals of frozen feet 
with nerve end damage is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


